Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159691(59)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  CITY OF DEARBORN,                                                                                    Elizabeth T. Clement
            Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
            Appellee,                                                                                                   Justices
                                                                    SC: 159691
  v                                                                 COA: 339704
                                                                    Wayne CC: 15-012788-CH
  BANK OF AMERICA,
           Defendant/Cross-Defendant-
           Appellee,
  and
  WEST DEARBORN PARTNERS LLC,
             Defendant/Counterplaintiff/
             Cross-Plaintiff-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of appellant to extend the time for filing
  its supplemental brief is GRANTED. The supplemental brief will be accepted as timely
  filed if submitted on or before January 31, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 7, 2020

                                                                               Clerk